Citation Nr: 0723363	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  04-42 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Entitlement to an initial compensable evaluation for a left 
hip disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1997 to 
January 2004.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Wichita, Kansas 
(RO).


FINDING OF FACT

The veteran's left hip disorder is manifested by objective 
evidence of left hip joint arthritis, but not by limitation 
of motion or by functional loss.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for a left 
hip disorder have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to an 
initial compensable evaluation for a left hip disorder, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication of the veteran's claim, a letter dated in April 
2004 satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Further, the purpose behind 
the notice requirement has been satisfied because the veteran 
has been 


afforded a meaningful opportunity to participate effectively 
in the processing of her claim, to include the opportunity to 
present pertinent evidence.  

The veteran's service medical records and VA medical 
treatment records have been obtained; the veteran did not 
identify any pertinent private medical records.  38 U.S.C.A. 
§ 5103A, 38 C.F.R. § 3.159.  The veteran was also afforded a 
VA examination in June 2004.  38 C.F.R. § 3.159(c) (4).  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2006).

The primary concern in a claim for an increased evaluation 
for a service-connected disability is the present level of 
disability.  Although the overall history of the disability 
is to be considered, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is 
based on the assignment of an initial rating for a 
disability, following an initial award of service connection 
for this disability, the rule articulated in Francisco does 
not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Instead, the evaluation must be based on the overall recorded 
history of a disability, giving equal weight to past and 
present medical reports.  Id. 

Service connection for a left hip disorder was granted by an 
August 2004 rating decision, and an initial noncompensable 
evaluation assigned under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003, effective January 13, 2004.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).  Under 
Diagnostic Code 5003, degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  Id.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm or satisfactory evidence of painful motion.  

In this case, an initial compensable evaluation is not for 
assignment under the Schedule's diagnostic codes pertaining 
to hip joint limitation of motion.  On VA examination in June 
2004, the VA examiner noted that the veteran's left hip range 
of motion was fully consistent with the normal ranges of 
motion; flexion was to 125 degrees, extension was to 30 
degrees, adduction was to 25 degrees, abduction was to 45 
degrees, external rotation was to 60 degrees, and internal 
rotation was to 40 degrees.  To that end, there is no 
evidence to support an initial compensable evaluation under 
Diagnostic Code 5251, as limitation of extension of the thigh 
has not been shown to be limited to 5 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5251 (2006).  Similarly, the 
evidence does not reflect that limitation of flexion of the 
thigh is limited to 45 degrees, as would be required for an 
initial compensable evaluation under Diagnostic Code 5252.  
38 C.F.R. § 4.71a, Diagnostic Code 5252 (2006).  Finally, as 
limitation of abduction is not lost beyond 10 degrees, 
adduction is not so limited as to prevent crossed legs, and 
rotation (toe-out) is not limited to 15 degrees or less, an 
initial compensable evaluation under Diagnostic Code 5253 is 
not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5253 
(2006).  

However, Diagnostic Code 5003 also provides that when the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion.  In 
the absence of limitation of motion, a 10 percent evaluation 
will be assigned where there is x-ray evidence of involvement 
of two or more major joints, or two or more minor joint 
groups.  A 20 percent evaluation will be assigned where there 
is x-ray evidence of involvement of two or more major joints, 
or two or more minor joint groups, and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on x-ray evidence may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

In this case, although a June 2004 VA x-ray report notes that 
there is objective evidence of degenerative arthritis of the 
left hip joint, an initial compensable evaluation is not 
warranted because no limitation of motion has been shown; the 
10 percent evaluation is only applied for each major joint or 
group of minor joints affected by limitation of motion.  
Additionally, as noted above, although a 10 percent 
evaluation can be assigned under certain circumstances in the 
absence of limitation of motion, those circumstances are not 
present in this case; for the assignment of that 10 percent 
evaluation, there must be x-ray involvement of two or more 
major joints or minor joint groups.  Here, there is only 
evidence of minimal bony overgrowth of the left acetabular 
roof; both the left hip joint and the left sacroiliac joint 
were well-maintained.  Accordingly, the evidence of record 
does not support an initial compensable evaluation for a left 
hip disorder under Diagnostic Code 5003.  

The Board has also considered other diagnostic codes 
pertaining to the hip and thigh.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  However, an initial compensable 
evaluation is not warranted under Diagnostic Codes 5250, 
5254, or 5455, as anklyosis of the hip, flail joint of the 
hip, or impairment of the femur have not been shown by the 
evidence of record.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5250, 5254-55 (2006).

During the June 2004 VA examination, the veteran reported 
pain with running, and extended sitting and standing.  
However, the examiner noted that on physical examination, the 
veteran did not have limited motion, or complaints of pain or 
discomfort due to same.  Lichtenfels v Derwinski, 1 Vet. App. 
484, 488 (1991).  Similarly, the examiner found no evidence 
of weakness, fatigue, or lack of endurance with repetitive 
motion.  Based on these findings, it does not appear that the 
veteran experiences functional impairment due to her reported 
symptoms.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The Board does not discount 
the veteran's reports of pain, popping, and clicking in her 
left hip; however, the objective medical evidence does not 
reflect that she experiences functional loss which is not 
already contemplated in the currently assigned rating.  
Accordingly, an initial compensable evaluation is not for 
assignment based on that basis.  Id.

Finally, the Board has also considered the issue of whether 
the veteran's left hip disorder presents an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of 
extraschedular ratings is warranted.  See 38 C.F.R. § 
3.321(b).  Although evaluations in excess of that currently 
assigned may be provided for certain manifestations of the 
veteran's left hp disorder, the medical evidence reflects 
that those manifestations are not present in this case.  In 
this regard, the evidence does not show that the veteran's 
left hip disorder has required hospitalization, resulted in 
loss of employment, or otherwise renders impractical the 
application of the regular schedular standards.  Therefore, 
in the absence of such factors, the criteria for submission 
for consideration of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b) (1) are not met, and the RO's failure to 
consider or to document its consideration was not prejudicial 
to the veteran.

Because objective evidence of degenerative arthritis of two 
or more major joints, or minor joint groups, is not shown by 
the evidence of record, and the medical evidence of record 
does not reflect limitation of motion of the left hip or 
functional loss constituting same, the preponderance of the 
evidence is against the veteran's claim for an initial 
compensable evaluation for a left hip disorder.  As such, the 
benefit of the doubt doctrine is inapplicable, and the claim 
must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

An initial compensable evaluation for a left hip disorder is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


